DETAILED ACTION
This is a response to an interview with applicant on 6/14/2022.  Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, and 6 are objected to because of the following informalities:    
in claim 1, lines 4 and 9, and claim 6, lines 4 and 7, element “includes:” should be corrected to --includes--;
in claim 4, line 3, element “transmission matches” should be corrected to              --transmission--;
in claim 6, line 6, element “second planetary stage;” should be corrected to          --second planetary stage,--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siebenhaar Getriebe, DE 26 49 949.
Regarding claim 1, Siebenhaar Getriebe, in a first interpretation, discloses a series of transmissions, comprising: 
a first transmission (e.g., 3/IV, 2/III, 1/I, fig. A); and 
a second transmission (e.g., 3/V, 2/IV, 2/II, 1/0, fig. A); 
wherein each of the first transmission and the second transmission includes: 
a first planetary stage, a second planetary stage, and a third planetary stage, the second planetary stage being connected downstream of the first planetary stage such that the first planetary stage is configured to transmit torque to the second planetary stage,
wherein each of the first planetary stage and the second planetary stage includes:
a ring gear, a planetary carrier with one or more planetary gears and a sun gear, and 
wherein a width of the planetary gears of the first planetary stage of the first transmission (e.g., 2/III, fig. A) is smaller than a width of the planetary gears of the first planetary stage of the second transmission (e.g., 3/V, fig. A), and 
wherein a width of the planetary gears of the second planetary stage of the first transmission (e.g., 1/I, fig. A) is smaller than a width of the planetary gears of the second planetary stage of the second transmission (e.g., 2/IV, fig. A).  
Regarding claims 2-5 and 11-14, Siebenhaar Getriebe discloses the number of planetary gears of the different stages in each transmission are equal (see fig. A).
Regarding claim 6, Siebenhaar Getriebe discloses: 
a third transmission (e.g., 3/VI, 2/V, 2/III, 1/1, fig. A); and 
a fourth transmission (e.g., 3/VII, 2/VI, 2/IV, 2/II, 1/0, fig. A); 
wherein each of the third transmission and the fourth transmission includes:
a first planetary stage and a second planetary stage; 
wherein the first planetary stage and the second planetary stage each includes:
a ring gear, a planetary carrier with one or more planetary gears and a sun gear, 
wherein a width of the planetary gears of the first planetary stage of the third transmission (e.g., 2/III, fig. A) is smaller than a width of the planetary gears of the first planetary stage of the fourth transmission (e.g., 3/VII, fig. A), and 
wherein a width of the planetary gears of the second planetary stage of the third transmission (e.g., 1/I, fig. A) is smaller than a width of the planetary gears of the second planetary stage of the fourth transmission (e.g., 2/VI, fig. A).  
Regarding claim 7, Siebenhaar Getriebe discloses a width of the planetary gears of the first planetary stage of the third transmission is equal to a width of the planetary gears of the first planetary stage of the first transmission (e.g., 2/III, fig. A).  
Regarding claim 8, Siebenhaar Getriebe discloses a width of the planetary gears of the second planetary stage of the third transmission is equal to a width of the planetary gears of the second planetary stage of the first transmission (e.g., 1/I, fig. A).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Siebenhaar Getriebe, DE 26 49 949.
Regarding claims 15-18, Siebenhaar Getriebe does not disclose the number of planetary gears of different stages in the different transmission being different from one another.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the claimed number of planetary gears in each stage, in order to yield the predictable result of changing the torque capacity of the different stages, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Siebenhaar Getriebe, DE 26 49 949, in view of Billmeyer, U.S. Patent Application Publication 2014/0371028.
Regarding claim 1, Siebenhaar Getriebe, in a second interpretation from above, discloses a series of transmissions, comprising: 
a first transmission (e.g., 3/III, 2/II, 1/0, fig. A); and 
a second transmission (e.g., 3/IV, 2/III, 1/I, fig. A); 
wherein each of the first transmission and the second transmission includes: 
a first planetary stage, a second planetary stage, and a third planetary stage, the second planetary stage being connected downstream of the first planetary stage such that the first planetary stage is configured to transmit torque to the second planetary stage,
wherein each of the first planetary stage and the second planetary stage includes:
a ring gear, a planetary carrier with one or more planetary gears and a sun gear.
Siebenhaar Getriebe does not explicitly disclose the width of the planetary gears of 2/II and 2/III are different from each other, or that the width of the planetary gears of 1/0 and 1/I are different from each other.
Siebenhaar Getriebe discloses a transmission system in which any number of planetary stages and different torque sizes are connected by means of adapters with the aim of assembling these geometrically graduated unitary planetary stages in a modular system to form complete transmission units with any number of stages (para. 2). Fig. A shows an example of the combinability of the one-, two- and multi-stage gear units, with the entered numbers O - VII identifying the respective structural units, and the position numbers indicate the repeatability and the arrangement of the adapter rings (para. 14).  Fig. B shows an example of the system (para. 15).  
Billmeyer discloses a series of transmissions where the width of the planetary gear stages can be modified based on input and output requirements (para. 30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to make the width of the larger planetary gear stage 2/III larger than the width of the planetary gear stage 2/II, in order to yield the predictable result of adjusting the torque and speed output, as disclosed by Billmeyer.
It would have been further obvious to a person of ordinary skill in the art before the effective filing date to make the width of the larger planetary gear stage 1/I larger than the width of the planetary gear stage 1/0, in order to yield the predictable result of adjusting the torque and speed output, as disclosed by Billmeyer.
Siebenhaar Getriebe discloses, as modified, wherein a width of the planetary gears of the first planetary stage of the first transmission (e.g., 2/II, fig. A) is smaller than a width of the planetary gears of the first planetary stage of the second transmission (e.g., 2/III, fig. A), and 
wherein a width of the planetary gears of the second planetary stage of the first transmission (e.g., 1/0, fig. A) is smaller than a width of the planetary gears of the second planetary stage of the second transmission (e.g., 1/I, fig. A).  
Regarding claims 2-5 and 11-14, Siebenhaar Getriebe, as modified, discloses the number of planetary gears of the different stages in each transmission are equal (see fig. A).
Regarding claim 6, Siebenhaar Getriebe, as modified, discloses: 
a third transmission (e.g., 3/V, 2/IV, 2/II, 1/0, fig. A); and 
a fourth transmission (e.g., 3/VI, 2/V, 2/III, 1/I, fig. A); 
wherein each of the third transmission and the fourth transmission includes:
a first planetary stage and a second planetary stage; 
wherein the first planetary stage and the second planetary stage each includes:
a ring gear, a planetary carrier with one or more planetary gears and a sun gear, 
wherein a width of the planetary gears of the first planetary stage of the third transmission (e.g., 2/II, fig. A) is smaller than a width of the planetary gears of the first planetary stage of the fourth transmission (e.g., 2/III, fig. A), and 
wherein a width of the planetary gears of the second planetary stage of the third transmission (e.g., 1/0, fig. A) is smaller than a width of the planetary gears of the second planetary stage of the fourth transmission (e.g., 1/I, fig. A).  
Regarding claim 7, Siebenhaar Getriebe discloses a width of the planetary gears of the first planetary stage of the third transmission is equal to a width of the planetary gears of the first planetary stage of the first transmission (e.g., 2/II, fig. A).  
Regarding claim 8, Siebenhaar Getriebe discloses a width of the planetary gears of the second planetary stage of the third transmission is equal to a width of the planetary gears of the second planetary stage of the first transmission (e.g., 1/0, fig. A).  
Regarding claim 9, Siebenhaar Getriebe discloses a width of the planetary gears of the first planetary stage of the fourth transmission is equal to a width of the planetary gears of the first planetary stage of the second transmission (e.g., 2/III, fig. A).  
Regarding claim 10, Siebenhaar Getriebe discloses a width of the planetary gears of the second planetary stage of the fourth transmission is equal to a width of the planetary gears of the second planetary stage of the second transmission (e.g., 1/I, fig. A).  

Response to Arguments
Applicant's arguments in the interview on 6/14/2022 have been fully considered and they are persuasive.  In view of the argument made by applicant, prosecution is reopened, and the 102 rejection in the Final Rejection dated 4/14/2022 has been withdrawn.  New grounds of rejection have been made.  See rejections above.
In response to applicant’s argument that the width of the planetary gears of 2/II are not smaller than the width of the planetary gears of 2/III, and the width of the planetary gears of 1/0 are not smaller than the width of the planetary gears of 1/I, as rejected by the examiner in the Final Rejection dated 4/14/2022, the examiner agrees.  The widths of the planetary gears of 2/II and 2/III are arguably the same as shown in the schematic of fig. A.  The widths of the planetary gears of 1/0 and 1/I are also arguably the same as shown in fig. A.  It is noted that these arguments are moot in view of the new grounds of rejection above.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619